DYKMAN, J.
This Is an action to compel the defendants, as executors of William Beard, deceased, to perform specifically certain covenants contained in a lease made by their testator to Jeremiah P. Robinson and another. The action has been tried before a judge at special term, and the facts found in favor of the plaintiffs, and a judgment directed in their favor. The defendants have appealed from the judgment, and, while they find no fault with the findings of fact, they yet contend that the judgment is erroneous. On the contrary, in our view, the case depends entirely upon the facts, and our examination satisfies us that the trial judge reached the correct legal conclusion upon the facts which he found, and that all his findings are fully justified by the evidence. The case depends upon its own peculiar facts, and a lengthy analyzation of the evidence will serve no beneficial purpose.
The judgment should be affirmed, with costs.